Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 1 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 2 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 3 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 4 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 5 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 6 of 7
Case 20-03482-dd   Doc 57   Filed 07/12/21 Entered 07/13/21 09:54:01   Desc Main
                            Document      Page 7 of 7
